Citation Nr: 0904574	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-32 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for episodic vertigo (claimed as residuals of right ear 
surgery to include nerve damage, dizziness, lightheadedness, 
and poor balance).

2.  Entitlement to an initial compensable rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1977.

These matters come before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO granted 
service connection for episodic vertigo and right ear hearing 
loss.  The RO assigned a 10 percent rating for vertigo and a 
noncompensable rating for right ear hearing loss, each 
effective January 24, 2006.

In December 2008, the Veteran and his spouse testified during 
a hearing at the RO before the undersigned; a transcript of 
that hearing is of record.

During the hearing, the Veteran, through his representative, 
indicated that he wanted to withdraw his appeal for an 
earlier effective date for the grant of service connection 
for right ear hearing loss.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to this claim, and the Board does 
not have jurisdiction to review the claim.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.204 (2008).

The issue of entitlement to an initial compensable rating for 
right ear hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's episodic vertigo causes dizziness and 
staggering when he walks.

CONCLUSION OF LAW

The criteria are met for a 30 percent rating for episodic 
vertigo. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.87, Diagnostic 
Codes 6200-6204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim for a higher initial rating for episodic vertigo 
arises from the Veteran's disagreement with the initial 
rating assigned after the grant of service connection.  The 
courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been 
granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained all of the identified post-service 
VA and private treatment records.  In addition, the Veteran 
was afforded a November 2006 ear disease examination, which 
addressed the etiology and severity of his vertigo.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for an initial rating higher than 10 
percent for episodic vertigo is thus ready to be considered 
on the merits.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where, as here, an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may 
be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's episodic vertigo is rated under 38 C.F.R. 
§ 4.87, Diagnostic Codes (DCs) 6200-6204.  DC 6200, 
applicable to otitis media or cholesteatoma, refers to the 
Veteran's in-service symptoms of and surgery relating to 
chronic right ear otitis media.  DC 6204, applicable to 
peripheral vestibular disorder, refers to the Veteran's post-
service episodic vertigo.  Under DC 6204, a 10 percent rating 
is warranted when there is evidence of occasional dizziness.  
The maximum 30 percent schedular rating is warranted when 
there is evidence of dizziness and occasional staggering.  A 
note under DC 6204 provides that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned.  
Hearing impairment or suppuration are separately rated and 
combined.

In this case, some of the medical evidence that the Veteran 
submitted with his January 2006 claim indicated that he 
experienced dizziness and occasional staggering.  For 
example, an October 1989 Columbia arthritis center treatment 
note indicates that the Veteran was seen with pain in the 
right ear, unsteadiness, and staggering.  An April 2004 
Providence hospital emergency department triage assessment 
indicates that the Veteran complained of dizzy spells with 
falling down for several weeks.  During the November 2006 VA 
examination, the Veteran complained of frequent dizziness and 
poor balance.  During the hearing, the Veteran and his spouse 
testified that he experienced dizziness and occasional 
staggering.  The November 2006 VA examination report 
indicated that there was nystagmus on neurologic examination 
but did not otherwise indicate any neurologic abnormalities.

The note following DC 6204 indicates that objective findings 
of vestibular disequilibrium are required for a compensable 
rating.  The note does not indicate that objective findings 
are required for the next highest, and maximum, 30 percent 
rating.  Moreover, the Veteran is competent to testify as to 
the presence of observable symptomatology such as dizziness 
and staggering.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay 
person competent to testify to identify veins that are 
unnaturally distended or abnormally swollen and tortuous); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his 
feet).  As the competent evidence is at least evenly balanced 
as to whether the Veteran has experienced dizziness and 
occasional staggering from his episodic vertigo since the 
January 24, 2006 effective date of the grant of service 
connection, resolution of all reasonable doubt in favor of 
the Veteran requires that he be granted the maximum 30 
percent rating based on this symptomatology.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. at 55-56.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
Veteran's episodic vertigo are contemplated by the applicable 
rating criteria, pursuant to which the Veteran has been 
granted the maximum 30 percent rating.  Thus, consideration 
of whether the Veteran's disability picture exhibits other 
related factors such as those provided by the regulations as 
"governing norms" is not required.



ORDER

A rating of 30 percent for episodic vertigo (claimed as 
residuals of right ear surgery to include nerve damage, 
dizziness, lightheadedness, and poor balance) is granted, 
effective January 24, 2006.


REMAND

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  In addition, a Veteran is competent to provide an 
opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

During the Board hearing, the Veteran and his representative 
indicated that his right ear hearing loss has worsened since 
the August 2006 VA audiological examination, and requested a 
new VA audiological examination.  Given the evidence of an 
increase in disability and the age of the prior VA and 
private audiological examinations, the Board finds that a new 
audiological examination is warranted.

Accordingly, the claim for an initial compensable rating for 
right ear hearing loss is REMANDED for the following action:

1.  Provide the Veteran with a VA 
audiological examination to determine the 
severity of his service-connected right 
ear hearing loss.

2. Then, readjudicate the claim for an 
initial compensable rating for right ear 
hearing loss. If any benefits sought on 
appeal are not granted, issue a 
supplemental statement of the case before 
returning the claim to the Board, if 
otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


